DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims field on 01/24/22 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/24/22, with respect to 35 U.S.C. 112 second paragraph rejection have been fully considered and are persuasive.  35 U.S.C. 112 second paragraph rejection of claims 5, 10-12 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/24/22, with respect to 35 U.S.C. 112 fourth paragraph rejection have been fully considered and are persuasive.  35 U.S.C. 112 second paragraph rejection of claims 5, 10-12 has been withdrawn. 
Applicant's arguments filed 01/24/22 have been fully considered but they are not persuasive. The self-doped polymer of Miyamoto is substitute to two component polymer and polyanion system (or three component of polymer and polyanion and dispersant) of Sugawara to increase impregnating ability of polymer within porous structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712